Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Naoi et al (U.S.2018/0358155) in view of Yamaga et al (U.S. 2019/0228889).
As per claims 1, 4, 10, 13, 15, and 18, Naoi discloses magnetic tape comprising: a non-magnetic support (paragraphs 0302-0304): and a magnetic layer including ferromagnetic powder, wherein the ferromagnetic powder is Ɛ-iron oxide powder (paragraphs 0296-0300), a coefficient of variation of particle size of the Ɛ-iron oxide powder in a longitudinal direction of the magnetic layer is preferably less than 0.50% (paragraph 0318).  As to the method of obtaining the coefficient of variation set forth in lines 7 to 11, the claims being examined are product claims so just the physical feature established by the claim language is required to be disclosed by the prior art, not a specific method of measuring/determining the physical feature.
Yamaga discloses utilizing Ɛ-iron oxide magnetic powder for a magnetic recording medium and having a coefficient of variation values such as 19% to 23% (note paragraph 0038 and table 4).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the coefficient of variation of the Ɛ-iron oxide powder of Naoi be in the range of 0.55% or more to 5% or less.  The motivation would have been: Naoi’s disclosure of “preferably smaller than 0.5” is in of itself suggestive that values a small amount higher than 0.5% would be fully expected to be of positive utility, and as evidenced by Yamaga, it was recognized a higher value for a coefficient of variation for Ɛ-iron oxide magnetic powder still provided positive high density magnetic recording characteristics.
As per claims 2, 3, 5, 6, 11, 12, 16, and 17, the arithmetic average dA is 2 to 40nm (note paragraph 0150).
As per claims 7, 14, and 19, the c-iron oxide powder includes one or more elements selected from the group consisting of a gallium element, a cobalt element, and a titanium element (paragraph 0104).
As per claim 8, the magnetic tape further comprising: a non-magnetic layer including non-magnetic powder between the non-magnetic support and the magnetic Iayer (paragraphs 0103 and 0104).
As per claim 9, the magnetic tape may include a back coating layer including non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side having the magnetic layer (paragraphs 0347 and 0348).

Response to arguments filed 1-3-2022 and the affidavit filed 1-7-2022
Independent claim 1 has been amended to change the lower limit of the claimed coefficient of variation of particle size to 0.55% so as to more define over Naoi’s disclosure of a claimed coefficient of variation of particle size of preferably less than 0.50 and has argued, supported by the Affidavit filed 7-12-2022, that the difference between 0.5% and 0.55% represents a critical difference that provides unexpectedly superior results and points to examples 1-4 of table 1 that have the value at or exceeding 0.55% as claimed and comparative example 6 which has a value outside the claimed range but within Naoi’s disclosed range.  The PES (position error signal) is focused on as examples 1-4 have a PES in the 17-24 range and comparative example 6 has a PES of 50.
The Examiner is not presently prepared to allow the present application based on the one Comparative Example of Table 1.  Further basis is considered to be needed as to classifying a POS value in the present context as poor versus average versus good versus excellent and as to why there would not be a consideration that the high POS value does not come from the coefficient of variation of particle size characteristic or only partly comes from said characteristic given that quite a few variables in the composition of the magnetic tape and the methodology of making the magnetic tape and the operation of the magnetic tape would be expected to affect the characteristic in question.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Saturday, July 16, 2022